Case 2:20-cv-11627-FMO-RAO Document 44 Filed 08/02/21 Page 1 of 2 Page ID #:501



   1
   2
   3
   4
   5
   6
   7
   8
                           UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       ANDREW TRAMPE, Individually and         Case No. CV 20-11627 FMO (RAOx)
  12   On Behalf of All Others Similarly
       Situated,
  13                                           ORDER GRANTING PARTIES’ JOINT
                     Plaintiff,                MOTION FOR ORDER INCREASING
  14                                           PAGE LIMITATION FOR
             v.                                DEFENDANTS’ MOTION TO DISMISS,
  15                                           PLAINTIFFS’ OPPOSITION, AND
       CD PROJEKT S.A., ADAM MICHAL            DEFENDANTS’ REPLY
  16   KICINSKI, MARCIN IWIŃSKI,
       PIOTR MARCIN NIELUBOWICZ, and           Judge: Hon. Fernando M. Olguin
  17   MICHAŁ NOWAKOWSKI
  18                 Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                       ORDER GRANTING JOINT MOTION
                                                        CASE NO. CV 20-11627 FMO (RAOX)
Case 2:20-cv-11627-FMO-RAO Document 44 Filed 08/02/21 Page 2 of 2 Page ID #:502



   1         On July 27, 2021, Plaintiffs and Defendants jointly moved for an order from
   2   the Court increasing the page limitation for Defendants’ Motion to Dismiss the
   3   Consolidated Class Action Complaint, Plaintiffs’ opposition, and Defendants’ reply
   4   thereto.
   5         Having considered the Parties’ joint motion, and good cause appearing
   6   therefore, the Court GRANTS the motion, and ORDERS as follows:
   7         1.    Defendants shall have up to 40 pages for their memorandum in support
   8   of their Motion to Dismiss.
   9         2.    Plaintiffs shall have up to 40 pages for their memorandum in opposition
  10   to the Motion to Dismiss.
  11         3.    Defendants shall have up to 20 pages for their reply memorandum.
  12
  13   IT IS SO ORDERED.
  14
                                                           /s/
  15   Dated: August 2, 2021
                                                   Hon. Fernando M. Olguin
  16                                               United States District Judge
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                           ORDER GRANTING JOINT MOTION
                                               2            CASE NO. CV 20-11627 FMO (RAOX)
